Citation Nr: 1033203	
Decision Date: 09/02/10    Archive Date: 09/13/10

DOCKET NO.  07-37 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon


THE ISSUE

Entitlement to a total disability compensation rating based on 
individual unemployability (TDIU rating).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel



INTRODUCTION

The Veteran served on active duty in the Navy from September 1989 
to January 1992.  His discharge from service was other than 
honorable.  In a March 2005 administrative decision, the RO 
determined that his military service was honorable for VA 
purposes.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 2006 decision by the RO in Portland, Oregon, 
that in pertinent part, denied service connection for migraine 
headaches, and denied entitlement to a TDIU rating.  An RO 
hearing was conducted in July 2007.  The Veteran initially 
requested a hearing before a Veterans Law Judge at the RO (i.e., 
a Travel Board hearing), but by a statement dated in June 2009, 
he withdrew his hearing request.  

The Board remanded the appeal in June 2009 for additional 
procedural and evidentiary development.  The case was 
subsequently returned to the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In a prior June 2009 decision, the Board granted service 
connection for bilateral metatarsalgia with callosities, remanded 
the issue of service connection for migraine headaches for a VA 
examination, and remanded the issue of entitlement to a TDIU 
rating.

A VA neurological examination was performed in January 2010, to 
ascertain the etiology of the Veteran's headaches.

In a June 2010 rating decision, the RO effectuated the Board's 
grant of service connection for a bilateral foot disability, and 
assigned a 10 percent rating for this disability.  The RO also 
granted service connection for migraine headaches, rated 30 
percent disabling.  As a result, the Veteran's combined service-
connected disability rating is now 80 percent.  His service-
connected disabilities include posttraumatic stress disorder and 
dysthymia (rated 70 percent disabling), migraine headaches (30 
percent disabling), bilateral metatarsalgia with callosities (10 
percent disabling), and tinnitus (10 percent disabling).

VA regulations allow for the assignment of a TDIU rating when a 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, and the 
veteran has certain combinations of ratings for service-connected 
disabilities.  If there is only one such disability, that 
disability must be ratable at 60 percent or more.  If there are 
two or more disabilities, there must be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or more.  
38 C.F.R. § 4.16(a).  Even if service-connected disabilities fail 
to meet the percentage standards set forth in 38 C.F.R. § 
4.16(a), referral to the Director of the VA Compensation and 
Pension Service for extraschedular consideration of a TDIU rating 
is warranted if the veteran nonetheless is unable to secure or 
follow a substantially gainful occupation as a result of service-
connected disabilities.  38 C.F.R. § 4.16(b).  Marginal 
employment shall not be considered substantially gainful 
employment.  38 C.F.R. § 4.16(a).

The central inquiry is whether the Veteran's service-connected 
disabilities alone are of sufficient severity to produce 
unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  Neither nonservice-connected disabilities nor advancing 
age may be considered in the determination.  38 C.F.R. §§ 3.341, 
4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

Although the Veteran has previously undergone VA examinations, a 
VA medical opinion has not yet been obtained as to whether or not 
his service-connected disabilities in combination render him 
unemployable.

VA may not reject the Veteran's TDIU claim without producing 
evidence, as distinguished from mere conjecture, that the 
Veteran's disabilities do not prevent him from performing work 
that would produce sufficient income to be other than marginal.  
Friscia v. Brown, 7 Vet. App. 294 (1995).  This may include an 
examination, which includes an opinion as to what, if any, affect 
the Veteran's service-connected disabilities have on his ability 
to work.  Friscia, 7 Vet. App. at 297.  In light of the above, 
the Board finds that the Veteran's claim for a TDIU rating must 
be remanded for an examination.

In view of the Veteran's contentions that his service-connected 
disabilities together prevent him from maintaining employment, 
the Board finds that the case should be returned for a medical 
examination and opinion that addresses the impact of the 
Veteran's PTSD and dysthymia, migraine headaches, bilateral 
metatarsalgia with callosities, and tinnitus together on his 
employability.

By a statement dated in July 2010, the Veteran related that he 
has a pending disability claim with the Social Security 
Administration (SSA), regarding the same disabilities, and asked 
that the Board incorporate the SSA records into his claims file 
prior to adjudicating his appeal for a TDIU rating.  Such records 
are not on file and must be obtained.  See Murincsak v. 
Derwinski, 2 Vet. App. 363, 372 (1992).

Ongoing medical records should also be obtained. 38 U.S.C.A. § 
5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 
(1992) (VA medical records are in constructive possession of the 
agency, and must be obtained if the material could be 
determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should ask the Veteran to 
provide the names and addresses of all 
medical care providers who have treated him 
for PTSD and dysthymia, migraine headaches, 
bilateral metatarsalgia with callosities, and 
tinnitus, since March 2008.  After securing 
any necessary releases, obtain any records 
which are not duplicates of those in the 
claims file.

2.  The RO/AMC should obtain from the SSA any 
records pertinent to the Veteran's claim 
and/or award of SSA disability benefits.  If 
such records are unavailable a notation to 
that effect should be made in the claims 
file.

3.  The RO/AMC should schedule the Veteran 
for a VA medical examination to address the 
effects of his service- connected 
disabilities on his capacity to obtain and 
hold employment.  The examiner must be 
provided with the Veteran's claims file for 
review.  The Veteran's service-connected 
disabilities are PTSD and dysthymia, migraine 
headaches, bilateral metatarsalgia with 
callosities, and tinnitus.

After examining the Veteran and reviewing the 
claims file, the examiner should express an 
opinion as to whether the Veteran is unable 
to obtain or retain employment due only to 
his service-connected disabilities, 
specifically PTSD and dysthymia, migraine 
headaches, bilateral metatarsalgia with 
callosities, and tinnitus, consistent with 
his education and occupational experience, 
irrespective of age and any nonservice-
connected disorders.

The examiner should explain the reasons for 
the conclusions reached.

4.  Thereafter, the RO/AMC should 
readjudicate the claim with consideration of 
all of the evidence of record.  If the 
benefit sought on appeal remains denied, the 
Veteran and his representative should be 
issued a supplemental statement of the case 
and given an opportunity to respond before 
the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


